Citation Nr: 0013524	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether an overpayment of disability compensation benefits in 
the amount of $ 656 was properly created.

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 22 years, 
prior to his retirement in February 1980.  

This matter comes to the Board of Veterans Appeals (Board) 
from a decision of the Regional Office (RO) which determined 
that an overpayment of compensation benefits was created in 
the veteran's account.  The overpayment was created due to 
the retroactive termination of compensation benefits, 
effective October 1, 1993.  The amount of the overpayment has 
been determined to be $656.  This case was previously before 
the Board in June 1998 and again in March 2000 and was 
remanded for additional development of the record and for 
clarification of the veteran's representation.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

The Board notes that the veteran has only disputed the 
creation of the overpayment, and he has not filed a claim for 
waiver of recovery of the overpayment.  In addition, there is 
no indication in the record that he is arguing that the 
overpayment is due to sole error on the part of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1. By award action in August 1993, the RO awarded the veteran 
compensation benefits, effective November 1992.

2. In September 1993, his compensation benefits were withheld 
from November 1992 through December 1992 in order to 
permit the service department to adjust his retirement 
pay.  His VA compensation benefits were reinstated, 
effective September 1993.

3. In January 1994, the veteran requested that his VA 
compensation benefits be terminated.

4. By award action in February 1994, the RO retroactively 
terminated his compensation benefits, effective October 
1993.


CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of 
$656 was properly created.  38 C.F.R. §§ 3.500, 3.750 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran submitted a claim for VA benefits in October 
1992.

By rating decision dated August 1993, the RO increased the 
evaluation for two of the veteran's service-connected 
disabilities from noncompensable to 10 percent.  The combined 
schedular evaluation was 20 percent.  

The RO informed the veteran of the above action in a letter 
dated August 1993.  He was advised that his compensation was 
effective November 1992.  This was effectuated by an award 
action of August 1993.

By letter dated September 1993, the RO wrote to the veteran 
and referred to the above letter.  It was noted that it had 
neglected to inform him that it had to withhold his benefits 
until September 1, 1993 to allow the military to adjust his 
retirement pay.  Effective September 1, 1993, his monthly 
rate of compensation benefits was $162.

In January 1994, the veteran requested that his VA 
compensation benefits be terminated immediately.

By award action in February 1994, the RO retroactively 
terminated the veteran's compensation benefits, effective 
September 1993.  This action resulted in an overpayment of 
$656.

Analysis 

Except as provided in paragraphs (c) and (d) of this section 
and Sec. 3.751, any person entitled to receive retirement pay 
based on service as a member of the Armed Forces or as a 
commissioned officer of the Public Health Service, the Coast 
and Geodetic Survey, the Environmental Science Services 
Administration; or the National Oceanic and Atmospheric 
Administration may not receive such pay concurrently with 
benefits payable under laws administered by the Department of 
Veterans Affairs.  The term ``retirement pay'' includes 
retired pay and retainer pay.  38 C.F.R. § 3.750(a).

A veteran entitled to retirement pay or compensation may 
elect which of the benefits he or she desires to receive.  An 
election of retirement pay does not bar him or her from 
making a subsequent election of the other benefit to which he 
or she is entitled.  An election filed within 1 year from the 
date of notification of Department of Veterans Affairs 
entitlement will be considered as ``timely filed'' for the 
purpose of Sec. 3.401(e)(1).  If the veteran is incompetent 
the 1-year period will begin on the date notification is sent 
to the next friend or fiduciary.  In initial determinations, 
elections may be applied retroactively if the claimant was 
not advised of his or her right of election and the effect 
thereof.  38 C.F.R. § 3.750(b).

A person specified in paragraph (a) of this section may 
receive compensation upon filing with the service department 
concerned a waiver of so much of his (or her) retirement pay 
as is equal in amount to the compensation to which he (or 
she) is entitled.  In the absence of a specific statement to 
the contrary, the filing of an application for compensation 
by a veteran entitled to retirement pay constitutes such a 
waiver.  38 C.F.R. § 3.750(c).

The effective date of a rating which results in the reduction 
or discontinuance of an award will be in accordance with the 
facts found except as provided in Sec. 3.105. The effective 
date of reduction or discontinuance of an award of pension, 
compensation, or dependency and indemnity compensation for a 
payee or dependent will be the earliest of the dates stated 
in these paragraphs unless otherwise provided.  Where an 
award is reduced, the reduced rate will be effective the day 
following the date of discontinuance of the greater benefit.  
38 C.F.R. § 3.500.

The record discloses that the overpayment of compensation 
benefits was created when the veteran requested in January 
1994 that his VA benefits be terminated, with the resulting 
adjustment in his military retirement pay.  The RO took the 
requested award action in February 1994.  Thus, the veteran's 
compensation benefits were discontinued effective October 
1993.  

The veteran argues that the VA intentionally awarded him 
compensation benefits in order to collect other debts 
previously established by the VA.  In fact, however, it was 
the veteran who initiated the claim in October 1992 that led 
to the award of VA compensation.  The fact that the veteran 
has other debts with the VA was not a relevant factor in 
awarding him compensation benefits.  

In addition, the veteran asserts that he was not informed of 
the effect of an award of compensation benefits would have on 
his "alleged" home loan indebtedness.  That is, he claims 
he was not advised that an award of compensation benefits 
could be used to reduce his home loan debt.  The fact remains 
that the VA was not required to advise him that the award of 
compensation benefits could be used in this manner.  The 
veteran has not provided any authority for his position.  

In sum, what happened in this case is that the veteran was 
awarded compensation benefits and that when he subsequently 
asked for them to be discontinued, and his military 
retirement pay appropriately adjusted, an overpayment ensued.  
The benefits that were withheld were applied to reduce his 
home loan debt.  No evidence has been present that would 
prevent the RO from taking the action it did. 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the Board concludes 
that the overpayment was properly created.




ORDER

Since the overpayment of compensation benefits in the amount 
of $656 was properly created, the appeal is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

